DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOSEPH MANZARO,
                             Appellant,

                                     v.

                       LINDA D'ALESSANDRO,
                             Appellee.

                              No. 4D16-3951

                              [August 3, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Acting Circuit Judge; L.T. Case No.
2016DR009529XXXXMB.

  Guillermo J. Farinas, Palm Beach, for appellant.

  Megan K. Wells of Wells Law Firm, LLC, Miami Lakes, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.